25 F.3d 297
ACUFF-ROSE MUSIC, INC., Plaintiff-Appellant,v.Luther R. CAMPBELL, a/k/a Luke Skyywalker;  ChristopherWongwon, a/k/a Fresh Kid Ice;  Mark Ross, a/k/a BrotherMarquis;  David Hobbs, a/k/a Mr. Mixx;  professionally as 2Live Crew;  Luke Skyywalker Records, Defendants-Appellees.
No. 91-6225.
United States Court of Appeals,Sixth Circuit.
May 24, 1994.

1
Before:  NELSON and NORRIS, Circuit Judges, and JOINER, Senior District Judge.1

ORDER

2
On remand from the Supreme Court of the United States of America.


3
Upon consideration of the decision of the Supreme Court reversing the prior decision of this court in the above-entitled case and remanding for further proceedings, see Campbell v. Acuff-Rose Music, Inc., --- U.S. ----, 114 S.Ct. 1164, 127 L.Ed.2d 500 (1994), it is ordered that this cause be remanded to the district court for further proceedings not inconsistent with the Supreme Court's opinion.



1
 Honorable Charles W. Joiner, United States District Judge for the Eastern District of Michigan, sitting by designation